 


110 HR 6016 IH: Post Office Modernization Act of 2008
U.S. House of Representatives
2008-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6016 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2008 
Mr. Stupak introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To amend title 39, United States Code, to require post offices to have running water and sanitation facilities and prohibiting the closure of post offices based on a lack of running water and sanitation facilities. 
 
 
1.Short titleThis Act may be cited as the Post Office Modernization Act of 2008. 
2.Water and sanitation requirements 
(a)In generalChapter 4 of title 39, United States Code, is amended by adding at the end the following new section: 
 
417.Water and sanitation requirements The Postal Service shall ensure that every post office has access to running water and to bathroom facilities connected to either a sewer system or a septic tank.. 
(b)Non-conforming post officesNot later than 30 days after the date of the enactment of this Act, the Postal Service shall begin upgrades to ensure compliance with the requirements of section 417, United States Code (as added by subsection (a)). 
3.Prohibition of closure based on lacking facilitiesSection 404(b)(2)(B) of title 39, United States Code, is amended to read as follows: 
 
(B)may not consider— 
(i)compliance with any provision of the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.); or 
(ii)whether the requirements of section 417 are met in connection with the post office..  
 
